DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Pendley reference (discussed in greater detail infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Pendley to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Pendley assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 1 and 8 recite the limitation "the form"; ii) claims 6 and 18 recite the limitation “its shape”; iii) claim 12 recites the limitations “the process”, “the steps” and “the surface of nanocellulose”; and iv) claim 15 recites the limitations “the consistency” and “the overhead stirrer”.  
The claim 2 recitation of “said shaped object additionally comprises at least one chromophore with at least one chromophore stripe or region” is unclear.  Should the “shaped object” or the “chromophore” have the “chromophore stripe or region”?  Please review/revise/clarify.
The term "high aspect ratio" in claim 11 is a relative term which renders the claim indefinite.  The term "high aspect ratio" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-5, 7, 9-10, 13-14, 16-17 and 19 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0130508 to Pendley (“Pendley”).
	Regarding claim 1, Pendley anticipates a security feature (e.g. security thread discussed at para. 6 and 19) comprising nano cellulose alone or a composition of nano cellulose (para. 200) in the form of a shaped (fig. 1A) object (e.g. assembly shown in fig. 1A) to identify or authenticate a security document (para. 97; also note that the instant claims is drawn to a security feature- not a method of use thereof).
	Regarding claim 2, Pendley anticipates the security feature as claimed in claim 1, wherein said shaped object (aforementioned assembly shown in fig. 1A) additionally 5comprises at least one chromophore (e.g. atoms forming image array layer 30) with at least one chromophore stripe or region (e.g. dark colored regions of image array layer 30, as shown in fig. 1A).
	Regarding claim 3, Pendley anticipates the security feature as claimed in claim 1, wherein said nanocellulose composition (para. 200) comprises nanocellulose (para. 200) with at least one ingredient selected from binders or polymers selected from the group consisting of starch, polyvinyl alcohol (para. 46), poly vinyl acetate and polar polymers, particles selected from the group consisting of fumed silica, calcium 10carbonate, clay (para. 201) and talc.
	Regarding claim 4, Pendley anticipates the security feature as claimed in claim 1, wherein said shaped object (aforementioned assembly shown in fig. 1A) is incorporated into a paper product (para. 8) to detect counterfeiting (para. 8; note that the instant claim is drawn to a security feature- not a method of use thereof).
	Regarding claim 6, Pendley anticipates the security feature as claimed in claim 1, wherein said shaped object (aforementioned assembly shown in fig. 1A) retains its shape (e.g. the generally flat shaping shown in fig. 1A) after incorporating in paper product (para. 8).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pendley.
	Regarding claim 5, Pendley discloses the security feature as claimed in claim 1, but does not disclose wherein said shaped object (aforementioned assembly shown in fig. 1A) comprises at least one fluorescent stripes or regions.
	However, such a configuration would be an obvious matter of design choice.  Additionally, it has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983)).

Regarding claim 8, Pendley discloses the security feature as claimed in claim 1, wherein said nanocellulose is in the form of 20fibres (para. 60).
Pendley does not disclose the diameter of said nanocellulose fibres being in the range of 20 to 1000 nm.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen diameter of said fibers will determine the ultimate aesthetic appearance of the completed Pendley assembly.
	Accordingly, it would have been obvious to provide such a fiber diameter as desired, in order to provide the benefit of yielding a resultant aesthetic appearance as desired.
Regarding claim 9, Pendley discloses the security feature as claimed in claim 1, but does not disclose wherein thickness of said shaped object (aforementioned assembly shown in fig. 1A) is in the range of 10 micrometers to 100 micrometers.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen thickness of the assembly will determine the ultimate optical effect exhibited by the completed Pendley assembly.
	Accordingly, it would have been obvious to provide such a thickness as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
	Regarding claim 10, Pendley discloses the security feature as claimed in claim 1, but does not disclose wherein the dimension of shaped object (aforementioned assembly shown in fig. 1A) is in the range of 0.5 mm to 6 mm.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen dimensions of the assembly will determine the ultimate optical effect exhibited by the completed Pendley assembly.
	Accordingly, it would have been obvious to provide such dimensions as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637